Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of group I, species of discontinuous (for type A) and closed (for type B) in the reply filed on 8/17/2020 is acknowledged. 
Claims 7 (drawn to nonelected species) and 8-12 (drawn to nonelected invention) are withdrawn for examination, there being no allowable generic or linking claim. 
Claims 1-6 are under examination. 
Priority
This application is a 371 of PCT/FR2017/050393 (filed 2/20/2017) which claims foreign application FRANCE 16/51516 (filed 12/2/2017).

Withdrawal of Rejections:
In view of amended claims and applicant’s argument, the 112(b) rejections regarding the use of “preferably” and “especially” are hereby withdrawn.
In view of amended claims and applicant’s argument, the 102(a)(1) rejections over claims 1 and 5 are hereby withdrawn.
The amendment to specification is accepted.

Maintenance of Rejections (including modification due to amendments):
Claim Rejections - 35 USC § 112 paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, line 36, the phrases "possibly" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Therefore, the constituents of an algal culture medium is not required in the first “obtaining…” step.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 2-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laws et al. (Biotechnology and Bioengineering, 1991, 37:936-3947).
For Claims 2-3: the reference teaches a method comprising culturing microalgae: Tetraselmis (claim 3) using continuous/discontinuous CO2 source (batch mode, page 938, left column, 1st full paragraph++, wherein CO2 automatically/automaton added to the culture/reactor if pH is higher than 7.5 until pH dropped below 7.5, page 938, left column, 2nd full paragraph++).
For Claim 4: the reference teaches the CO2 source is formed by industrial flue gases: power plant stack gases (page 939, left column, 5th full paragraph++).
For Claim 6: the reference teaches the culture system is a closed system (page 937 left column, 2nd full paragraph, line 10++) because the culture area/flumes is isolated from its external environment by synthetic polymer linings (page 937, left column, 2nd full paragraph, line 12++).
	
Response to Argument
Applicant’s arguments filed 1/19/2021 have been fully considered but they are not persuasive.
Applicant argued that Laws fails to teach the use of a first aqueous composition having a pH greater than pHH and a second composition having a pH lower than pHB as required by amend claim 2.
It is the examiner’s position that Laws teaches: the recited single active step of “using the CO2 originating from said source” (claim 2, line 42 or page 7, line 6) in a culture system in claim 2 (also see claim interpretation below) as described above. Since no active step of “culturing…” is recited in claim 2, the recited pH range (lines 48++) including the use of a first aqueous composition having a pH greater than pHH and a second composition having a pH lower than pHB is not considered to provide patentable limitation to the only recited active step of “using…”. 

New Objections/Rejections due to amendments:
Claim Objections (directed to withdrawn claims)
Regarding Manner of making amendments in application/claims: Withdrawn claims 7-12 objected to because of the following informalities:  claim text is required for all withdrawn claims. See MPEP 714 below. Appropriate correction is required.
37 C.F.R. 1.121:
…

    PNG
    media_image1.png
    108
    767
    media_image1.png
    Greyscale
…

Claim Rejections - 35 USC § 112 paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential step, such omission amounting to no active method step.  See MPEP § 2172.01.  The omitted steps are: no active method step of “culturing…” is recited in the claim, therefore claim 1 is considered to recite two steps of “obtaining…”. Furthermore, line 42 recite “said culture medium”, it is not clear what culture medium this is referring to: the culture medium (first aqueous composition) in the first obtaining step, the culture medium (second aqueous composition) in the second obtaining step or the culture medium in the missing “culturing…” step?

In claim 1, line 36, the phrases "possibly" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Therefore, the constituents of an algal culture medium is not required in the first “obtaining…” step.

Claim 2 (together with its dependent claims 3-6) recites the limitation "during the culture of photosynthetic organisms" in line 45 (or page 7, line 9).  There is insufficient antecedent basis for this limitation in the claim. Claim 2 recites a single step of “using the CO2 originating from said source” (claim 2, line 42 or page 7, line 6), and “culturing photosynthetic organisms…” is not recited as active method step (which is only recited as intended use in the preamble of claim 2).

Claim Interpretation
Claim 1 is interpreted as a method claim comprising two active method steps of “obtaining…”, limitations drawn to “the pH of said culture medium…”only recite intended purpose without providing structure limitation to the claimed two “obtaining…” steps, therefore are not considered patentable. Furthermore, the “microalgae, cyanobacteria and macroalgae” in line 3 only limit the organisms in the preamble (not providing limitation to the recited active method steps), thus claim 1 is not limited to those listed organisms.  
2 originating from said source” (claim 2, line 42 or page 7, line 6) of claim 2. Therefore, the recited pH range (lines 48++) is not considered to provide patentable limitation to the only recited step of “using…”. Furthermore, the phrase “and/or” in claim 2, line 43 (or page 7, line 6) suggests alternative options, therefore the limitation (following “and/or”) is not required. Similarly, the phrase “and/or” in claim 2, lines 7, 11, also suggests alternative options, therefore the limitation (following “and/or”) is not required
Claim 3 only provide limitation for the preamble of claim 2 wherein no active step of “culturing” is recited, therefore, claim 3 is not consider to provide patentable limitation to claim 2, thus is rejected together with claim 2 in terms of art rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Laws and Granum (J of Plankton Research, 2002, 24(6):557-563, IDS).
Laws teaches what is above as applied.
Laws does not explicitly teach obtaining a first aqueous composition having a pH greater than pHH by contacting CO2, a base, and water and obtaining a second composition having a pH lower than pHB by dissolving CO2, in water as recited in claims 1 and 5. 
Granum teaches a method for culturing algae in a photobioreactor (page 558, Fig. 1) comprising: obtaining a first aqueous composition having a pH greater than pHH by contacting CO2, a base/NaOH, and water (base reservoir, page 558, NaOH container in Fig. 1) and obtaining a second composition having a pH lower than pHB by dissolving CO2, in water because algal respiration (dark reactions) produces CO2 (page 558, left column, 1st full paragraph, line 4++).
H and obtaining a second composition having a pH lower than pHB to control cultivation with automatic pH control.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach algae cultivation and Granum teaches a convenient method for strictly controlled culture systems for algal production (page 562, right column, 3rd full paragraph++). In addition, it would have been obvious to one skilled in the art to combine the teaching of Laws’ using of stack gas CO2 (page 937, left column, line 11++) with acid and base reservoirs (as taught by Granum) to achieve automatic pH control in algae cultivation with predictable result of improving algal production.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including use of a first/second (acid/base) compositions to control pH, etc. is routine and known in the art.  


Conclusion
No claim is allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653